FILED
                            NOT FOR PUBLICATION
                                                                              MAY 06 2016
                     UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

JOSE JORDAN MACIAS-LARIOS,                        No. 12-71967

              Petitioner,                         Agency No. A095-774-295

 v.
                                                  ORDER*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 4, 2016**
                                Seattle, Washington

Before: GRABER and MURGUIA, Circuit Judges, and BURY,*** Senior District
        Judge.

      This case is REMANDED for the Board of Immigration Appeals ("BIA") to

"consider, in the first instance, the potential application of the modified categorical



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
        ***
              The Honorable David C. Bury, Senior United States District Judge for
the District of Arizona, sitting by designation.
approach, as well as the merits of Petitioner’s request for cancellation" of removal.

Madrigal-Barcenas v. Lynch, 797 F.3d 643, 645 (9th Cir. 2015). Petitioner’s

removal is stayed pending a decision in this matter by the BIA.

      The parties shall bear their own attorney fees, costs, and expenses on appeal.

This order shall serve as the mandate of this court.




                                          2